Citation Nr: 0811842	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1994 to 
June 1999, with a verified period of active duty for training 
(ACDUTRA) from April 2002 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate her service 
connection claim and of which parties were expected to 
provide such evidence by correspondence dated in 
November 2003.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  The Board finds appropriate action should be 
taken to ensure adequate VCAA notice as to all elements of 
the claim is provided.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, service treatment records from the veteran's 
period of active duty show that she complained of migraine 
headaches in May and September 1998.  In November 1998, the 
veteran was involved in a motor vehicle accident, and she 
reported headaches.  No findings regarding headaches were 
reported on the May 1999 separation exam and no complaints of 
headaches were recorded on the Report of Medical History 
(RMH) taken at separation.

Immediately after leaving active duty, the veteran entered 
reserve duty.  On her RMH upon entering reserve duty, the 
veteran noted that she had never had frequent or severe 
headaches or a head injury.  An additional RMH completed by 
the veteran in June 1999 indicated that the veteran had never 
had frequent or severe headaches.

Service treatment records reflect that in April 2002, during 
a period of ACDUTRA, the veteran fell from a moving vehicle 
and presented to the hospital emergency room with complaints 
related to the head.  A CT scan revealed a head injury.  She 
was admitted for observation and re-examined, whereupon the 
veteran complained of occasional mild headaches.  The 
discharge diagnoses were mild concussion secondary to blunt 
head trauma, linear skull fracture (nondisplaced), scalp 
laceration, and shoulder abrasion.

Follow-up service treatment records dated at the end of April 
2002 revealed complaints of vertigo but no headaches.  The 
veteran underwent a May 2002 neurology evaluation reflecting 
ongoing complaints of vertigo, headaches, neck and shoulder 
pain, and tingling in both hands.  The examiner noted that 
her symptoms were mild and should gradually improve over 
time.  She was released from ACDUTRA without limitations.  

Post-service medical records include a May 2003 VA 
examination record reflecting that the veteran reported 
falling out of a truck and experiencing vertigo and 
lightheadedness.  She did not report headaches.  A CT 
resulted in normal findings.  The examiner opined that the 
veteran was status-post concussion with intermittent episodes 
of dizziness and lightheadedness.

A June 2003 VA neurological examination report reflects that 
the veteran provided her medical history regarding her April 
2002 accident.  She complained of recurrent dizziness and 
nausea but did not report headaches.  The examiner gave a 
diagnosis of post-concussion syndrome with persistent 
dizziness and mild cognitive dysfunction.

During an October 2004 VA neurological exam, the veteran 
reported that she had not had more than one day without a 
headache since her accident.  She stated that once every two 
weeks she had a different kind of headache that was 
characterized by photo and phonophobia and loss of her 
vision.  Additional VA treatment records from March and 
December 2005 revealed additional complaints of headaches.

The Board also notes that the revised VCAA duty to assist 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  38 C.F.R. § 3.159.  
In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), 
the Court held that the duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  The Board 
finds that a VA examination is necessary to determine the 
etiology of her presently demonstrated headaches.

While there is evidence that indicates the veteran has 
received post-service treatment from VA medical centers, it 
does not appear that the RO has requested the veterans VA 
treatment records.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain all outstanding pertinent medical records, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The VCAA notice should advise 
the veteran of evidence necessary to 
establish service connection for 
headaches on both a direct and a 
secondary basis.

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for headaches 
since May 2002.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After all appropriate treatment 
records have been obtained and associated 
with the claims file, the veteran should 
be afforded an appropriate VA examination 
to determine the etiology of her 
headaches.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Based on review of the claims folder, and 
evaluation of the headaches, the examiner 
is to provide an opinion as to whether it 
is as least as likely as not (50 percent 
probability or greater), that the veteran 
has migrane headaches as a result of her 
active duty service and independent of 
her service-connected status post 
concussion.  If the examiner feels that 
the veteran has a headache disorder that 
pre-dates her May 2002 concussion that is 
not related to her active service, he/she 
should opine as to the extent (if any) 
that the May 2002 accident aggravated her 
headache disorder above and beyond the 
normal progression of the disorder.  If 
the examiner feels that her headaches are 
solely residuals from her May 2002 
concussion he/she should say so.  
Sustainable reasons and bases are to be 
provided for any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the AMC/RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and her 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


